UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

MICHAEL PIZZUTI,

                    Petitioner,        10 Civ. 199 (LAP) (HBP)
                                       02 Cr. 123 7 (LAP) (HBP)
     -against-

UNITED STATES OF AMERICA,

                    Respondent.

-----------------------------------x

JOSEPH GENUA,

                    Petitioner,        10 Civ. 1003 (LAP) (HBP)
                                       02 Cr.  12 3 7 (LAP) (HBP)
     -against-

UNITED STATES OF AMERICA,

                    Respondent.

-----------------------------------x

ANGELO DIPIETRO,

                    Petitioner,        10 Civ. 2585 (LAP) (HBP)
                                       02 Cr.  1237 (LAP) (HBP)
     -against-
                                       OPINION
UNITED STATES OF AMERICA,              AND ORDER

                    Respondent.

-----------------------------------x
           PITMAN, United States Magistrate Judge:


           If any party wishes to make a supplemental submission

concerning the merits of these matters, he is directed to do so

no later than May 31, 2019.     After that date I shall consider

these matter to be fully submitted and ready for decision.

Dated:   New York, New York
         April 30, 2019

                                          SO ORDERED


                                          /1_          ~
                                          HENR~
                                          United States Magistrate Judge

Copies transmitted to:

Mr. Michael Pizzuti
Reg. No. 51089-054
FCI Danbury
Federal Correctional Institution
Route 37
Danbury, Connecticut 06811

Mr. Angelo DiPietro
Reg. No. 00255-748
USP Allenwood
U.S. Penitentiary
P.O. Box 3000
White Deer, Pennsylvania      17887

Mr. Joseph Genua
Reg. NO. 56988-054
RRM New York
100 29th Street
Brooklyn, New York   11232

Anthony Dipietro, Esq.
15 Chester Avenue
White Plains, New York     10601


                                      2
Joseph A. Bondy, Esq.
Suite 1200
20 Vesey Street
New York, New York 10007

Bernard A. Seidler, Esq.
580 Broadway
New York, New York 10012

Rachel Martin, Esq.
Office of the Federal Public Defender
52 Duane Street
New York, New York 10007

Michael D. Longyear, Esq.
Assistant United States Attorneys
Southern District of New York
One St. Andrew's Plaza
New York, New York 10007




                                    3
